DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a vehicle theft-prevention apparatus, comprising:
a cylindrical body configured to be positioned within a cup holder of a vehicle, the cylindrical body having a cup holder element on a top side; a fish-eye camera sensor on an upper portion of the body; a passive infrared (PIR) sensor positioned in the body; and a plurality of legs mechanically connected to a locking mechanism and configured to extend to provide an outward force on the cup holder of the vehicle to prevent removal of the vehicle theft-prevention apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 4-7, 10-12, 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scholfield et al [US 2012/0062744]
Claim 4.  A vehicle theft-prevention apparatus, comprising: a body configured to be positioned within a vehicle (the vehicle interior rearview mirror assembly 20 consisting of plurality video cameras 114, intrusion detector 118, a computer, internet interface, a modem, an antenna, control 112 and etc., see Figs. 2, 10, 19, para [0012, 0233, 0264, 0282]);
a first sensor configured to sense a first type of measurement (one of the plurality sensors includes as cameras 114 to sense rain, ice, snow, dirt, etc., and/or sensing a child, passenger, intrusion or anti-theft of the vehicle, see Fig. 10, 19, para [0012, 0247, 0251, 0264]);
a second sensor configured to sense a second type of measurement (one or of the plurality sensors includes the tire pressure sensors, tire temperature sensors, GPS locator, vehicle tile readout, an altitude readout, speed sensor, etc., see Figs. 10, 45-57, 73, para [0321, 0373, 0414]); and
at least one computing device coupled to the first sensor and second sensor, the at least one computing device configured to: read a plurality of first measurements of the first type of measurement from the first sensor and a plurality of second measurements of the second type of measurement from the second sensor from within the vehicle; and 

Claim 5.  The vehicle theft-prevention apparatus of claim 4, wherein the body is configured to be embedded within a dome light of the vehicle (the dome light in the vehicle, see Figs. 2-9, para [0247]).

Claim 6.  The vehicle theft-prevention apparatus of claim 4, wherein the alarm is triggered in response to one of the plurality of measurements meeting a first threshold and one of the plurality of second measurements meeting a second threshold (the over speed limit alarm, the warning displaying/indicating of fuel gauge, tire inflation, etc. to the driver, see para [0010, 0252, 0253, 0321, 0414]).

Claim 7.  The vehicle theft-prevention apparatus of claim 4, wherein the body is configured to be affixed to a rim of a tire (the tire pressure sensors in the wheels or rims of the tires, see Fig. 73, para [0321, 0414]). 




Claim 11.  The vehicle theft-prevention apparatus of claim 10, wherein the at least one computing device is further configured to detect a reduction in an air pressure of the tire and the alarm is triggered in response the reduction in the air pressure (the display 7821 to display of tire pressure status or inflation of tires, see Fig. 124, para [0488]).

Claim 12.  The vehicle theft-prevention apparatus of claim 4, comprising a remote device configured to mount onto a rim of a tire and provide sensor data to the at least one computing device (the tire pressure sensors in the wheels can wirelessly transmit to a receiver in the interior mirror assembly, see Fig. 38, para [0321]).

Claim 15.  The vehicle theft-prevention apparatus of claim 4, wherein the body is configured to be mounted to a portion of a body of the vehicle (as cited in respect to claim 4 above, see Figs. 9-15, 68).

Claim 16.  A method for preventing theft, comprising: reading, via at least one computing device of a vehicle theft-prevention apparatus, a plurality of first measurements of a first type of measurement from a first sensor within a vehicle; reading, via the at least one computing device, a plurality of second measurements of a second type of measurement from the second sensor from within the vehicle; and 

Claim 17.  The method of claim 16, further comprising triggering the alarm by emitting an audio signal from a speaker positioned within a body of the vehicle theft-prevention apparatus (the speaker 119 or speaker phone system in the display assembly 6712, see Figs. 10, 67, para [0264, 0400]).

Claim 18.  The method of claim 16, further comprising installing at least a portion of the vehicle theft-prevention apparatus in a dome light of the vehicle (the dome light in the vehicle, see Figs. 2-9, para [0247]).

Claim 19.  The method of claim 16, further comprising affixing at least a portion of the vehicle theft- prevention apparatus to a rim of the vehicle (the tire pressure sensors in the wheels or rims of the tires, see Fig. 73, para [0321, 0414]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al [US 2012/0062744] in view of Thomson [US 3,800,279]
Claim 8.  Schofield et al fails to disclose the alarm is triggered in response to determining that the rim of the vehicle has been removed based on the plurality of measurements and plurality of second measurements.  However, Schofield et al discloses when an intrusion detector such as a motion detector preferably a pyro-detector-based intrusion detection system (see para [0316]). 
The secondary information display could display, for example, a compass heading, a temperature readout, a GPS locator, a street name, an INTERNET message, an e-mail message, a tire pressure readout, a pager message, a telephone number, a vehicle tilt readout, an altitude readout, a vehicle status indication (see Figs. 45-57, para [0373]).
Thompson suggests that the auto-anti-theft system includes when the system is in its ON position with the brakes applied as already explained, jacking up of the car for towing or wheel removal will close the contacts in the tilt sensing switch 46 thus to set off the horn alarm (see Fig. 1, col. 4, lines 12-25).  Therefore, it would have been obvious to one skill in the art to implement the tilt or motion alarm when the rim/wheel of a tire is removed of Thompson to the motion pyro-detector and/or camera sensors of Schofield et al for fully protecting a vehicle from intruder and theft, since one the motion sensors can detecting the movement, vibrations and/or tilting of the vehicle when a tire being removed by a theft, such as the vehicle tilt readout.

Claim 9.  Schofield et al fails to disclose the first sensor comprises a tilt sensor configured to determine if the rim of the tire is removed from the vehicle (as the combination of the determining of removing a rim of the vehicle between Schofield et al Thompson in respect to claim 8 above, and wherein Thompson also teaches that the anti-theft determination setting off the alarm upon tilting the switch of the car for wheel removal, see col. 4, lines 12-25).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al [US 2012/0062744] in view of Teratani et al [US 2004/0140042]
Claim 13.  The vehicle theft-prevention apparatus of claim 12, wherein the remote device is configured to provide a global positioning system (GPS) location of the rim of the tire to the at least one computing device.  However, Schofield et al discloses the upper fixed portion 6751 of video display assembly 6712 includes a housing portion that includes a variety of vehicle accessories and controls. For example, a GPS navigational system 6754, including a GPS antenna, is included in housing 6751 (see Fig. 67, para [0400]).
Teratani et al suggest that the internal pressure sensor is first arranged on the tire-rim assembly, while a vehicle is required to be provided with an end equipment for transmitting particular information including a position information and information relating to tire trouble, such as a radio apparatus, PHS, a mobile telephone provided with a function of GPS (global positioning system), a navigation system or the like (see para [0224]).  Therefore, it would have been obvious to one skill in the art to implement the pressure sensor location transmitted to the GPS of Teratani et al to the tire wireless pressure sensor and GPS and Bluetooth system of Schofield et al for quickly and precisely indicating location of each tires on the vehicle.

Schofield et al fails to disclose the remote device is configured to transmit a GPS location of the rim of the tire to at least one server via a wireless internet connection.  However, Schofield et al discloses the flip down/position video display assemblies of the present invention are preferred locations for a wireless telecommunications receiver, transmitter or communications node, including such used as part of a GPS navigational system. Also, the front surface of the stowed flip-down video display assemblies of the present invention can optionally be used as an information display location itself or as a location for a transmitter or receiver for the like of a GPS system, an interactive system, and a telematic system (see Fig. 67, para [402]).
The upper fixed portion 6751 of video display assembly 6712 includes a housing portion that includes a variety of vehicle accessories and controls. For example, a GPS navigational system 6754, including a GPS antenna, is included in housing 6751. Upper fixed portion 6751 also includes a tetelematic communications and the like, and a loudspeaker 6752 suitable to, for example, audibly convey to the driver navigational directions/instructions from the GPS system 6754 and/or audibly read out e-mail messages received through an INTERNET connection via a telematic link, and the like, or can function as a component of a speaker phone system included in video display assembly 6712 (see Fig. 67, para [0400]).
Teratani et al suggest that the internal pressure sensor is first arranged on the tire-rim assembly, while a vehicle is required to be provided with an end equipment for transmitting particular information including a position information and information relating to tire trouble, such as a radio apparatus, PHS, a mobile telephone provided Teratani et al to the tire wireless pressure sensor and GPS and Internet system of Schofield et al for quickly and precisely indicating location of each tires on the vehicle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al [US 2012/0062744] in view of Oh [US 2018/0268683]
Claim 20.  Schofield et al fails to disclose the receiving, via the at least one computing device, a request for a location of the vehicle theft-prevention apparatus; determining, via a GPS circuit of the vehicle theft-prevention apparatus, a GPS coordinate of the vehicle theft-prevention apparatus; and transmitting, via the at least one computing device, the GPS coordinate responsive to the request.  However, Schofield et al disclose the vehicle is equipped with an anti-theft device, sensors and a GPS system for monitoring movement of the vehicle traveling from one to other locations as well as the direction heading of the vehicle being furnished or requested by a driver, see para [0247, 0257, 0351]).
Oh suggests that the vehicle 1 or 100 includes a navigation system 70 affixed to the cup-holder, a GPS receiver 250 and a controller 260.  Upon the request of the vehicle 100, the controller 260 returns GPS position information determined the current location position of the vehicle 100, see Figs. 1, 2, 5-8, para [0058, 0111]).  Therefore, it would have been obvious to one skill in the art to implement the vehicle requesting of its location position from the GPS of Oh to the anti-theft and GPS system of Schofield et al for a driver or authority can quickly find and locating of the vehicle being hijacked or stolen.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walkinshaw et al discloses the cupholder assembly forms the forward support edge of an automotive vehicle seat. The cupholder assembly includes a lid member that is pivotally movable into a opened, operative position in which the lid member is positioned to rest on the floor carpet immediately beneath the cupholder to minimize vibrations and to provide support therefor. The cupholder assembly is formed with a breakaway hinge incorporating a stop mechanism to cease the rotation of the cupholder when the lid member is moved into the operative position. A three-tiered container holder structure accommodates a wide variety of sizes of cups, mugs and other drink containers.	[US 6,547,326]
Penfold discloses the cup-holder mount architecture may be comprised of a screw insert and bracketing lid, cap, neck, base, and legs. The number of legs is not restricted to the three legs used in the following example and could be increased to include any number of pegs projecting out from the base and into cup holder. Additionally, the number of internal springs per leg could also be modified to include any number of springs. All components could be made with any number of materials including but not limited to metal, metal alloy, soft rubber, plastic or another analogous material. The screw, spring and neck may be made of metal or similar material.	[US 10,015,295]
Barklage discloses the shredder having a base with a radius that is small enough to be accommodated by an automobile cup holder for use in destroying or shredding credit card receipts and the like to prevent identity theft.	[US 2005/0279869]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/07/2022